DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one heteroatom selected from”. Applicants are advised to amend this phrase to recite “at least one heteroatom selected from the group consisting of”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 the phrase “any one selected from the group consisting of”. Accordingly, Applicants are advised to amend the claim to recite “and” between the last two (2) compounds recited in the claim. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 the phrase “any one selected from the group consisting of”. Accordingly, Applicants are advised to amend the claim to recite “and” between the last two (2) ligands recited in the claim. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 the phrase “any one selected from the group consisting of”. Accordingly, Applicants are advised to amend the claim to recite “and” between the last two (2) compounds recited in the claim, i.e. between compounds C-55 and C-56. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “wherein the organic layer comprises a compound represented by formula 1 recited in claim 1”. Applicants are advised to amend this phrase to recite “wherein the organic layer comprises the compound represented by formula 1 recited in claim 1”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “at least one heteroatom selected from”. Applicants are advised to amend this phrase to recite “at least one heteroatom selected from the group consisting of”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “the heteroaryl(ene) contains at least one heteroatom selected from “B, N, O, S, Si and P”. Applicants are advised to amend this phrase to recite “the heteroaryl(ene) contains at least one heteroatom selected from the group consisting of “B, N, O, S, Si and P”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Adamovich et al (US 2016/0093808).

Regarding claim 1, Adamovich et al discloses the following dopant compound, i.e. an organic electroluminescent compound ([0064], [0113], and Page 82 – Emitter 131):

    PNG
    media_image1.png
    274
    484
    media_image1.png
    Greyscale

Corresponding to recited Formula (1) where R1 is an unsubstituted C3 alkyl, R2 and R3 are unsubstituted C1 alkyls; R4 and R6 are unsubstituted C5 alkyls; and R5 is H. 
As discussed above while the reference discloses an electroluminescent device, the reference does not disclose that this compound in the electroluminescent device emits a deep red color as recited in the present claims. However, it is the Examiner’s position that the compound of the reference will necessarily emit such a color. Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with an isoquinoline ligand which possesses a C3 alkyl at the 6-position, an organic electroluminescent device comprising 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, Adamovich et al teaches all the claim limitations as set forth above.  As discussed above while the reference discloses an electroluminescent device, the reference does not disclose that this compound in the electroluminescent device emits a deep red color as recited in the present claims. However, it is the Examiner’s position that the compound of the reference will necessarily emit such a color. Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with an isoquinoline ligand which possesses a C3 alkyl at the 6-position, an organic electroluminescent device comprising the compound disclosed by the reference will necessarily possess an X value of 0.68 or more as recited in the present claims.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

Regarding claim 3, Adamovich et al teaches all the claim limitations as set forth above.  As discussed above, in the compound of the reference R1 is an unsubstituted C3 alkyl; and R2 and R3 are unsubstituted C1 alkyls.

Regarding claim 4, Adamovich et al teaches all the claim limitations as set forth above.  Additionally, in the compound of the reference, R1 is an isopropyl group; R2 and R3 are methyl groups.

Regarding claim 5, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image2.png
    164
    171
    media_image2.png
    Greyscale
.

Regarding claim 6, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image3.png
    188
    112
    media_image3.png
    Greyscale
.

Regarding claim 8, Adamovich et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device comprising a cathode, an anode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode ([0018]). The emitter layer comprises the disclosed compound ([0105]).

In light of the above, it is clear that Adamovich et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al (US 2016/0093808).

The discussion with respect to Adamovich et al as set forth in Paragraph 10 above is incorporated here by reference.

	Regarding claim 7, Adamovich et al teaches all the claim limitations as set forth above. The compound disclosed by the reference, i.e.

    PNG
    media_image1.png
    274
    484
    media_image1.png
    Greyscale
.
which does not correspond to one of the compounds recited in the present claims.  However, the compound of the reference is but one embodiment and attention is directed to the ligand (Page 65):

    PNG
    media_image4.png
    182
    191
    media_image4.png
    Greyscale

which encompasses the ligand in the exemplified compound discussed above. The reference discloses that Ra is an alkyl group which is exemplified by alkyls such as isobutyl ([0110]). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize an alkyl such as isobutyl in the exemplified compound to obtain compound C-5, i.e.

    PNG
    media_image5.png
    151
    299
    media_image5.png
    Greyscale
,


Regarding claim 9, Adamovich et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises the host compound ([0104] and Page 65 – Compound H28):

    PNG
    media_image6.png
    276
    481
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula (3) where Ma is an unsubstituted 13 membered heteroaryl and La is an unsubstituted C12 arylene.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 1, Kwong et al the following dopant compound, i.e. an organic electroluminescent compound corresponding to recited Formula (1) ([0085] and Page 2 [0007] - III):

    PNG
    media_image7.png
    481
    496
    media_image7.png
    Greyscale
,
where M is Ir ([0009] and [0018]); R2 and R5-R9 are H; R10, corresponding to recited group R1, is an alkyl such as methyl, ethyl, n-propyl, isopropyl, n-butyl, or isobutyl; R2 and R3, corresponding to the recited group R3 and R2 are methyl ([0011] and [0169]); the integer n is two (2) ([0016]); and m is one (1)  ([0015]). The group (A1-A2) is given as ([0018]):

    PNG
    media_image8.png
    176
    99
    media_image8.png
    Greyscale
,
where R11 corresponds to the recited groups R4 and R6 is H or a C1-20 alkyl ([0012]); the recited group R5 is H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference does not disclose that this compound in the electroluminescent device emits a deep red color as recited in the present claims. However, it is the Examiner’s position that the compound of the reference will necessarily emit such a color. Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above.  As discussed above while the reference discloses an electroluminescent device, the reference does not disclose that this compound in the electroluminescent device emits a deep red color as recited in the present claims. However, it is the Examiner’s position that the compound of the reference will necessarily emit such a color. Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with an isoquinoline ligand which possesses an alkyl with two or more carbon atoms at the 6-position, an organic electroluminescent device comprising the compound disclosed by the reference will necessarily possess an X value of 0.68 or more as recited in the present claims.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above.  As discussed above, in the compound of the reference R1 is an unsubstituted alkyl such as ethyl, propyl, butyl, isobutyl; and R2 and R3 are unsubstituted C1 alkyls.

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above.  As discussed above, in the compound of the reference R1 is an unsubstituted alkyl such as ethyl, propyl, butyl, isobutyl; and R2 and R3 are methyl.

Regarding claim 5, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligands:

    PNG
    media_image9.png
    125
    156
    media_image9.png
    Greyscale

    PNG
    media_image2.png
    164
    171
    media_image2.png
    Greyscale
. 
    PNG
    media_image10.png
    107
    127
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    115
    301
    media_image11.png
    Greyscale
.

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image12.png
    90
    63
    media_image12.png
    Greyscale
.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited compounds C1 and C6, i.e.

    PNG
    media_image13.png
    158
    309
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    165
    297
    media_image14.png
    Greyscale
.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent device comprising a cathode, an anode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode ([0085] and [0180]). The emitter layer comprises the disclosed compound ([0085]).

Regarding claim 9, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprises the host CBP ([0085]). CBP has the following structure:

    PNG
    media_image15.png
    119
    246
    media_image15.png
    Greyscale
,
12 arylene, Ma is a 13-membered heteroaryl; and Xa to Xh are H.

Regarding claim 10, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound given by recited Formula (3) is a host and the compound given by recited Formula (1) is a dopant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 5 of copending Application No. 16/349,730 (published as US PGPub 2019/0326525). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 16/349,730 recites the following compound:

    PNG
    media_image16.png
    210
    305
    media_image16.png
    Greyscale
,
where R1 and R2 are C1-10 alkyls; the integer a is one (1) and the integer b is two (2). The groups R3 and R5 are a C1-10 alkyl and R4 is H. Thus, claim 1 of the copending application recites a compound encompassed by the present claims.
Claim 1 of the copending application does not recited that this compound in the electroluminescent device emits a deep red color as recited in the present claims. However, it is the Examiner’s position that the compound of the copending application will necessarily emit such a color. Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with an isoquinoline ligand which possesses an alkyl having 2 or more carbon atoms at the 6-position, an organic electroluminescent device comprising the compound recited by the copending application will necessarily possess the recited deep red color of the present claims. 

Regarding instant claim 2, it is the Examiner’s position that the compound of the copending application does not recited X value as recited as required by the claims. However, it is the Examiner’s position that the compound of the copending application will necessarily emit such a color. Specifically, Page 3 of the instant Specification discloses that a compound comprising the recited isoquinoline ligand possessing an alkyl group having two (2) or more carbon atoms at the 6-position, farthest from the amine of the isoquinoline in the ligand will result in a deep red color. Furthermore, Page 5 of the instant Specification defines that a deep red color means that the X value of the CIE 1931 colorimetric system is about 0.68 or more. Accordingly, given that the reference discloses a compound with an isoquinoline ligand which possesses an alkyl having 2 or more carbon atoms at the 6-position, an organic electroluminescent device comprising the compound disclosed by the copending application will necessarily possess an X value of 0.68 or more as recited in the present claims.

Furthermore, it is noted that:
Claim 1 of the copending application recites subject matter encompassed by instant claim 3.
Claim 1 of the copending application recites subject matter encompassed by instant claim 4.
Claim 1 of the copending application recites subject matter encompassed by instant claim 5.
Claim 1 of the copending application recites subject matter encompassed by instant claim 6.

Claim 5 of the copending application recited compounds encompassed by instant claim 7, e.g. Compound D-35 in the copending application is identical to compound C-25 in instant claim 7.

The scope of the instant claims encompasses the scope of the claims in copending Application No. 16/349,730.	

Claim 8 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 7 of copending Application No. 16/349,730 (published as US PGPub 2019/0326525) in view of Tsai et al (US 2004/0080476).

Claim 7 of the copending application recites an organic electroluminescent device comprising the electroluminescent compound discussed above. However, the reference does not disclose that the organic electroluminescent device comprising a cathode, an anode and an organic layer disposed between the anode and cathode as recited in instant claim 8. 
Tsai et al discloses that a conventional OLED includes a metal cathode and a transparent anode, and an organic layer is interposed between the cathode and the anode ([0005]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use an organic light emitting device comprising an anode, cathode and an organic layer disposed between the anode and cathode and thereby obtain the device recited in instant claim 8 as doing so would amount to .	

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767